                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION

                         CASE NO: 7:14-CV-185-BR

ANNJEANETTE GILLIS, et al.,

           Plaintiffs,

v.                                                   ORDER

MURPHY-BROWN, LLC d/b/a
SMITHFIELD HOG PRODUCTION
DIVISION,

           Defendant.


           Pending before the court is defendant’s motion for an

Order Governing Demonstrative Exhibits. (ECF No. 174).       For good

cause shown, that motion is GRANTED and the court orders as

follows:

           1.     Each party shall provide the other a copy of
                  demonstrative exhibits and/or visual aids
                  (hereinafter “demonstrative exhibits”) it intends
                  to use in opening no later than forty-eight hours
                  in advance of that opening statement;

           2.     Demonstrative exhibits to be used during the
                  presentation of evidence shall be produced to
                  opposing counsel twenty-four hours before the
                  witness is to be called to the stand;

           3.     Copies may be in electronic form and transmitted
                  electronically;

           4.     Parties must raise any objections to a proposed
                  demonstrative exhibit as soon as possible and
                  outside the presence of the jury;

           5.     Any exhibit not produced to opposing counsel may
                  not be used on direct examination absent good
                  cause;
        6.     Any exhibit not produced may not be used on
               redirect unless it relates to a new matter raised
               on cross-examination and only then by first
               proposing use of the exhibit on redirect before
               displaying it to the jury;

        7.     Any demonstrative exhibit used on direct or cross
               examination shall be made available to opposing
               counsel upon passing the witness;

        8.     Counsel who use any demonstrative exhibit shall
               provide a paper copy of that exhibit to opposing
               counsel. Demonstrative exhibits should be clearly
               marked as follows: 1) demonstrative exhibits used
               by plaintiffs should be marked with YELLOW stickers
               and labeled “Plaintiff DE ___"; and 2)
               demonstrative exhibits used by defendant should be
               marked with PINK stickers and labeled “Defendant DE
               ___". If either party wishes to make any
               demonstrative exhibit a part of the record, that
               party should tender any such exhibit after labeling
               and numbering it to the courtroom deputy at the end
               of the court day or before the jury is called in on
               the following day. Demonstrative exhibits of this
               nature will be made a part of the record for
               purposes of appeal but not provided to the jury
               during deliberations. IT IS THE PARTIES’ DUTY TO
               PROVIDE A COPY OF THE EXHIBIT TO THE COURTROOM
               DEPUTY AND FAILURE TO DO SO WILL RESULT IN THAT
               EXHIBIT NOT BEING MADE A PART OF THE RECORD; and

        9.     Materials to be used solely for cross-examination
               need not be produced in advance but, if shown to
               the jury with the permission of the court, the
               above rules apply.

        The Clerk is directed to send copies of this Order to all

counsel of record.

        IT IS SO ORDERED this 8th day of November, 2018.

                                    ENTER:


                                       David A. Faber
                                       Senior United States District Judge

                                2
